Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US Patent Application 2015/0195921 A1, published 09 Jul.2015, hereinafter Onodera).
Regarding claims 1-2 and 13, Onodera teaches a circuit board composed of a thermoplastic liquid crystal polymer (LCP) film (Items 302, 303, 306, 2002 and 2003), an adhesive layer (Items and 305 and 2005), and a conductive circuit (Items 311A, 311B, and 2001) (Abstract and paragraphs 0087, 0200-0201 and Figures 2 and 8, reproduced below).  Therefore, there are two insulating layers (Items 303 and 305) between two conductive layers (Items 311A and 311B).  Onodera teaches the circuit board may be a multilayer board with a plurality of conductive layers (2-10 layers) (paragraph 0072).  


    PNG
    media_image1.png
    392
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    914
    media_image2.png
    Greyscale



Onodera teaches the adhesive layer is a polyphenylene ether-based resin in combination with an elastomeric styrenic polymer, including polystyrene-poly(ethylene/propylene) block-polystyrene copolymer, polystyrene-poly(ethylene-ethylene/propylene) block-polystyrene copolymer, or polystyrene-poly(ethylene/butylene) block-polystyrene copolymer (paragraph 0130).  Onodera teaches the adhesive layer comprises 90 wt.% or less of an elastomeric styrenic polymer (paragraph 0133).  
It is the examiner’s position that since Onodera’s adhesive layer comprises up to 90 wt.% of these elastomeric styrenic polymers, and his elastomeric styrenic polymers comprise ethylene, propylene, and/or butylene monomers, Onodera’s adhesive layers are polyolefin resin layers.
Onodera teaches thickness of the adhesive layer is 5 to 100 [Symbol font/0x6D]m (paragraph 0135), and the thickness of the LCP layer is 1 to 100 [Symbol font/0x6D]m (paragraph 0204).  Assuming the layers all have the same length and width, the percentage volume of LCP layers to all of the plurality of insulating layers is 1.5% (1*3/(1*3+100*2)*100) to 96.8% (100*3/(100*3+5*2)) for a configuration with 3 LCP layers, 2 adhesive layers, and two conductive layers, as shown in Figure 8, reproduced above).  Similar relative amounts of LCP would occur in circuit boards with additional layers.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative volumetric amounts of LCP layers relative to the total volume of insulating layers from the overlapping portion of the range taught by Onodera because overlapping ranges have been held to be prima facie obviousness.
In light of the overlap between the claimed multilayer printed wiring board and that disclosed by Onodera, it would have been obvious to one of ordinary skill in the art to use a multilayer printed wiring board that is both disclosed by Onodera and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 3-4, Onodera teaches the elements of claim 1 and teaches the conductive part may constitute signal lines, ground, or power supply surface (paragraph 0141).  
Regarding claims 5-6, Onodera teaches the elements of claim 4.  As shown in Figure 2 (shown above), the conductive layer (Item 2001, signal layer) is in direct contact with an LCP layer (Item 2002), and the conductive layer (signal layer) is disposed between two insulating layers (LCP layer, Item 2002 and adhesive layer, Item 2005) (paragraph 0087 and Figure 2).
Regarding claim 7, Onodera teaches the elements of claim 4 and teaches that his circuit board has a reduced transmission loss in high frequency (paragraph 0168).
Thus, it is the examiner’s position that Onodera’s circuit board includes a signal layer for transmitting a high-speed signal.
Regarding claim 10, Onodera teaches the elements of claim 1 and teaches the substrate may be reinforced with a woven glass cloth (paragraph 0139).  Thus, Onodera teaches a circuit board in which the insulating layers do not contain a glass cloth.
Regarding claims 11-12 and 14, Onodera teaches the elements of claim 1 and teaches the adhesive layer comprises a polyphenylene ether-based resin with vinyl groups at each end, an elastomeric styrenic polymer and a reactive resin (thermosetting resin), such as an epoxy resin (paragraphs 0115, 0122-0123, 0133-0134 and Chemical Formula 3), and the elastomeric styrenic polymer (polyolefin-based elastomer) is 90 wt.% or less of the entire adhesive layer (paragraph 0133).  

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US Patent Application 2015/0195921 A1, published 09 Jul.2015, hereinafter Onodera), and alternatively, in view of Bois and Michalka (US Patent Application 2005/0183883 A1, published 25 Aug. 2005, hereinafter Bois).
Regarding claims 8 and 9, Onodera teaches the elements of claim 1 and teaches a circuit board configuration A/B/A in which circuit layer a has conductive circuits on both sides of the insulating substrate (paragraph 0082).  Thus, conductive layers are disposed at outermost sides in the thickness direction.  Onodera teaches the conductive layers may constitute signal lines, ground, or power supply surface (paragraph 0141).  Onodera teaches a circuit board configuration A/B/A in which circuit layer a has conductive circuits on both sides of the insulating substrate (paragraph 0082).  Thus, the conductive layers disposed at outermost sides in the thickness direction may be ground layers.
Alternatively, Bois teaches a printed circuit board with current return layers (Items 104 and 108) as the outermost layers of his circuit board (Abstract and Figure 1A), and the current return layers 104 and 108 comprise conductive material, such as copper, that serve as ground layers or power layers (paragraphs 0013 and 0014).
Given that Onodera and Bois are drawn to printed circuit boards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include conductive ground layers as the outermost layers of a circuit board as taught by Bois in the circuit board taught by Onodera.  Since Onodera and Bois are both drawn to printed circuit boards, one of ordinary skill in the art would have a reasonable expectation of success in incorporating conductive ground layers as the outermost layers of a circuit board as taught by Bois in the circuit board taught by Onodera.  Further, Bois teaches that conductive vias can be then be used to connect signal path layers to these outer layers, and these outer conductive layers terminate the flux lines from the signal layer (paragraph 0015 and Figures 1A, 1B, 2A, and 2B).
Regarding claim 18, Onodera teaches a circuit board composed of a thermoplastic liquid crystal polymer (LCP) film (Items 302, 303, 306, 2002 and 2003), an adhesive layer (Items and 305 and 2005), and a conductive circuit (Items 311A, 311B, and 2001) (Abstract and paragraphs 0087, 0200-0201 and Figures 2 and 8, reproduced above).  Therefore, there are two insulating layers (Items 303 and 305) between two conductive layers (Items 311A and 311B).  Onodera teaches the circuit board may be a multilayer board with a plurality of conductive layers (2-10 layers) (paragraph 0072).  
Onodera teaches the adhesive layer is a polyphenylene ether-based resin in combination with an elastomeric styrenic polymer, including polystyrene-poly(ethylene/propylene) block-polystyrene copolymer, polystyrene-poly(ethylene-ethylene/propylene) block-polystyrene copolymer, or polystyrene-poly(ethylene/butylene) block-polystyrene copolymer (paragraph 0130).  Onodera teaches the adhesive layer comprises 90 wt.% or less of an elastomeric styrenic polymer (paragraph 0133).  
It is the examiner’s position that since Onodera’s adhesive layer comprises up to 90 wt.% of these elastomeric styrenic polymers, and his elastomeric styrenic polymers comprise ethylene, propylene, and/or butylene monomers, Onodera’s adhesive layers are polyolefin resin layers.
Onodera teaches thickness of the adhesive layer is 5 to 100 [Symbol font/0x6D]m (paragraph 0135), and the thickness of the LCP layer is 1 to 100 [Symbol font/0x6D]m (paragraph 0204).  Assuming the layers all have the same length and width, the percentage volume of LCP layers to all of the plurality of insulating layers is 1.5% (1*3/(1*3+100*2)*100) to 96.8% (100*3/(100*3+5*2)) for a configuration with 3 LCP layers, 2 adhesive layers, and two conductive layers, as shown in Figure 8, reproduced above).  Similar relative amounts of LCP would occur in circuit boards with additional layers.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative volumetric amounts of LCP layers relative to the total volume of insulating layers from the overlapping portion of the range taught by Onodera because overlapping ranges have been held to be prima facie obviousness.
Onodera teaches a circuit board configuration A/B/A in which a circuit layer A has conductive circuits on both sides of the insulating substrate (paragraph 0082).  Thus, conductive layers are disposed at outermost sides in the thickness direction.
In light of the overlap between the claimed multilayer printed wiring board and that disclosed by Onodera, it would have been obvious to one of ordinary skill in the art to use a multilayer printed wiring board that is both disclosed by Onodera and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Alternatively, Bois teaches a printed circuit board with current return layers (Items 104 and 108) as the outermost layers of his circuit board (Abstract and Figure 1A), and the current return layers 104 and 108 comprise conductive material, such as copper, that serve as ground layers or power layers (paragraphs 0013 and 0014).
Given that Onodera and Bois are drawn to printed circuit boards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include conductive ground layers as the outermost layers of a circuit board as taught by Bois in the circuit board taught by Onodera.  Since Onodera and Bois are both drawn to printed circuit boards, one of ordinary skill in the art would have a reasonable expectation of success in incorporating conductive ground layers as the outermost layers of a circuit board as taught by Bois in the circuit board taught by Onodera.  Further, Bois teaches that conductive vias can be then be used to connect signal path layers to these outer layers, and these outer conductive layers terminate the flux lines from the signal layer (paragraph 0015 and Figures 1A, 1B, 2A, and 2B).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US Patent Application 2015/0195921 A1, published 09 Jul.2015, hereinafter Onodera) and further in view of Ma (CN 104194262 A, published 10 Dec. 2014, hereinafter Ma).
Note the references to the text in Ma are based on the supplied English translation.
Regarding claim 15-17, Onodera teaches the elements of claim 11.
Onodera does not disclose the inclusion of a curing accelerator or a filler in his adhesive layer and the storage modulus of his adhesive layer (polyolefin resin layer).
Ma teaches a thermoset formulation comprising epoxy, a filler, and a curing accelerator (page 4, paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the epoxy and its additives of a filler and a curing accelerator as taught by Ma in the adhesive layer of Onodera.  Ma teaches that his thermoset formulation (that includes a filler and a curing accelerator) exhibits a low dielectric constant and a low dielectric loss tangent and has good heat resistance and thermal stability (page 6, paragraph 2).
Onodera in view of Ma does not disclose the storage modulus of his adhesive layer (polyolefin resin layer) at a temperature of from 25 to 150⁰C after treating at 180⁰C for 60 minutes.  However, given that the adhesive layer (polyolefin resin layer) of Onodera in view of Ma is the same mixture of the same thermoset resin, same elastomer and in the same amount, filler, and curing accelerator as the claimed invention, within the overlapping ranges, the adhesive layer (polyolefin resin layer) of Onodera in view of Ma would inherently have the same storage modulus at a temperature of from 25 to 150⁰C after treating at 180⁰C for 60 minutes as the claimed invention, and therefore, would fall within the claimed ranges for storage modulus at a temperature of from 25 to 150⁰C after treating at 180⁰C for 60 minutes. 
It is the examiner’s position that the adhesive layer of Onodera in view of Ma would inherently have a storage modulus value within the claimed range after being treated at 180⁰C for 60 minutes, since the layer contains the same components as those of the claimed layer.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera et al. (US Patent Application 2015/0195921 A1, published 09 Jul.2015, hereinafter Onodera), and alternatively, in view of Paul and Baars (US Patent Application 2009/0191387 A1, published 30 Jul. 2009, hereinafter Paul).
Regarding claims 19-20, Onodera teaches a circuit board composed of a thermoplastic liquid crystal polymer (LCP) film (Items 302, 303, 306, 2002 and 2003), an adhesive layer (Items and 305 and 2005), and a conductive circuit (metal foil) (Items 311A, 311B, and 2001) (Abstract and paragraphs 0087, 0200-0201 and Figures 2 and 8, reproduced above).  Onodera teaches the circuit board may be a multilayer board with a plurality of conductive layers (2-10 layers) (paragraph 0072).  
Onodera teaches the adhesive layer is a polyphenylene ether-based resin in combination with an elastomeric styrenic polymer, including polystyrene-poly(ethylene/propylene) block-polystyrene copolymer, polystyrene-poly(ethylene-ethylene/propylene) block-polystyrene copolymer, or polystyrene-poly(ethylene/butylene) block-polystyrene copolymer (paragraph 0130).  Onodera teaches the adhesive layer comprises 90 wt.% or less of an elastomeric styrenic polymer (paragraph 0133).  
It is the examiner’s position that since Onodera’s adhesive layer comprises up to 90 wt.% of these elastomeric styrenic polymers, and his elastomeric styrenic polymers comprise ethylene, propylene, and/or butylene monomers, Onodera’s adhesive layers are polyolefin resin layers.
Onodera teaches thickness of the adhesive layer is 5 to 100 [Symbol font/0x6D]m (paragraph 0135), and the thickness of the LCP layer is 1 to 100 [Symbol font/0x6D]m (paragraph 0204).  Assuming the layers all have the same length and width, the percentage volume of LCP layers to all of the plurality of insulating layers is 1.5% (1*3/(1*3+100*2)*100) to 96.8% (100*3/(100*3+5*2)) for a configuration with 3 LCP layers, 2 adhesive layers, and two conductive layers, as shown in Figure 8, reproduced above).  Similar relative amounts of LCP would occur in circuit boards with additional layers.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative volumetric amounts of LCP layers relative to the total volume of insulating layers from the overlapping portion of the range taught by Onodera because overlapping ranges have been held to be prima facie obviousness.
Onodera teaches that his circuit board comprises one or more portions of the flexible circuit board (paragraphs 0177-0182), and the flexible insulating substrate and coverlay layers within this stack are laminated via an adhesive layer comprising the polyphenylene ether-based resin (polyolefin resin layer).  The figure below illustrates the layers in which two assemblies are adhered together.  The layer sequence is: LCP 1/ Adhesive 1 / Conductive Layer 1 / LCP 2 / Adhesive 2 / LCP 3 / Adhesive 3 / Conductive layer 3 / LCP 4.  Thus, LCP 2 has Conductive layer 1 in contact with one of its surfaces, Adhesive layer 3 in contact with its opposite surface, and Adhesive layer 2 is between Adhesive layer 3 (first polyolefin resin layer) and LCP 2.  Therefore, Onodera teaches a configuration in which a conductive layer (metal foil) and an adhesive layer (polyolefin resin layer) are on opposite sides of a liquid crystal polymer layer, and a second adhesive layer (polyolefin resin layer) is between the first adhesive layer and the LCP layer.

LCP 1
Adhesive 1
Conductive Layer 1
LCP 2
Adhesive 2 
(joining two assemblies)
LCP 3
Adhesive 3
Conductive Layer 2
LCP 4


Onodera does not disclose the use of a semi-cured adhesive layer (polyolefin resin layer).
Although Onodera does not disclose process as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Onodera meets the requirements of the claimed resin coated metal foil, Onodera clearly meet the requirements of the present claim(s).
Alternatively, Paul teaches a circuit subassembly comprising a conductive layer and a dielectric layer formed from a thermosetting composition (paragraph 0014), which includes an epoxy (paragraph 0062) and an adhesive comprising elastomer, such as a styrene-isoprene-styrene elastomer (paragraphs 0039 and 0042), with the elastomer component in the amounts of 10 to 60% by weight (paragraph 0070).  Paul teaches that the adhesive layer may be partially cured (i.e. semi-cured) (paragraph 0096).
Given that Onodera and Paul are drawn to printed circuit boards with thermoset layers comprising block copolymer elastomers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curing process taught by Paul in the circuit board taught by Onodera.  Since Onodera and Paul are both drawn to printed circuit boards with thermoset layers comprising block copolymer elastomers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the curing process taught by Paul in the circuit board taught by Onodera.  Further, Paul teaches a two-step curing process (conducting a partial curing step) can impart an unusually high degree of cross-linking to the resulting laminate (paragraph 0096).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carney et al. (US Patent Application 2011/0287243 A1, published 24 Nov. 2011) teaches a multilayer film for circuits with epoxy-elastomer layers.  Dutton (US Patent Application 2007/0107837 A1, published 17 May 2007) teaches a multilayer stack for circuits with LCP and adhesive layers.  Gebhardt and Papalia (US Patent 5,761,801, published 09 Jun. 1998) teaches a multilayer printed board with metal foil layers, dielectric thermosetting resin layers, and supporting thermoplastic polymer layers.  Gorczyca et al. (US Patent Application 2011/0215480 A1, published 08 Sep. 2011) teaches a flexible circuit board with LCP layers and adhesive layers.  Maki et al. (US Patent Application 2011/0318590 A1, published 29 Dec. 2011) teaches a multilayer film with metal, LCP, and adhesive layers.  Nakamura et al. (US Patent Application 2004/0099367 A1, published 27 May 2004) teaches a wiring board comprising LCP and thermoset adhesive layers.  Oguni et al. (US Patent Application 2003/0170431 A1, published 11 Sep. 2003) teaches a wiring board comprising LCP films coated with heat-resistant adhesive on at least one side and metal layers.  Sekine (US Patent Application 2012/0132458 A1, published 31 May 2012) teaches a flexible wiring board with LCP layers and thermoset resin layers.
This listing only includes the relevant prior art that are US patent documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787